Citation Nr: 1223985	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  07-34 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from September 1971 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a June 2009 decision, the Board denied entitlement to service connection for gonorrhea, genital herpes, and posttraumatic stress disorder (PTSD).  Thereafter, in January 2011, the Veteran submitted what was effectively a Motion for Reconsideration of the three denials in the June 2009 decision.  In June 2012, the Board considered and denied the Motion for Reconsideration.

The June 2009 decision also reopened previously denied claims of service connection for left ankle disability and low back disability.  The Board remanded the two reopened claims, along with the claim of service connection for hypertension, to the agency of original jurisdiction (AOJ) for additional development.  In December 2010, the Appeals Management Center (AMC) granted service connection for left ankle condition.  Because this benefit was granted, the claim of service connection for left ankle disability is no longer before the Board.


FINDINGS OF FACT

1.  Degenerative disc and joint disease of the lumbar spine is as likely as not partly attributable to the Veteran's active duty service.

2.  The Veteran was not exposed to herbicide agents during service in the Vietnam era, including while he was stationed in Thailand.

3.  Hypertension was not manifested during the Veteran's active duty service and he currently does not have hypertension.


CONCLUSIONS OF LAW

1.  Degenerative disc and joint disease of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters dated in April 2005 (for low back), May 2005 (for hypertension), and March 2006 (for both).  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

Another notice letter was sent to the Veteran by the AMC in July 2009.  It pertained to both the claims on appeal.  Significantly, the July 2009 letter included the information and evidence necessary to establish service connection due to Agent Orange exposure.  This was done pursuant to the Board's June 2009 remand.  Subsequently, the claims were properly readjudicated in a December 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

In regards to the duty to assist, VA has obtained service, VA, and private treatment records; and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

A VA examination was provided to the Veteran in connection with his low back claim in October 2009.  This was done pursuant to the Board's June 2009 remand.  The examination report, along with a February 2010 addendum, contains sufficient evidence to decide the claim, particularly concerning the relationship between the Veteran's current low back disability and his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Although the Veteran was not provided a VA examination for hypertension, the evidence of record does not establish that he has hypertension or recurrent symptoms, that the claimed disability may be associated with service, or that an event, injury, or disease occurred during service to which hypertension could possibly be related; thus, a medical examination is not necessary to decide the claim of entitlement to service connection for hypertension.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that if a veteran engaged in combat with the enemy in active service with a military, naval or air organization of the United States during a period of war, campaign, or expedition, the Secretary of the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service insurgence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such insurgence or aggravation in such service.  38 U.S.C.A. § 1154(b). 

In addition, certain chronic diseases, such as arthritis and hypertension, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Moreover, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Significantly, hypertension is not one of the diseases listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  The Board notes that the provisions of 38 C.F.R. § 3.309(e) were amended during the pendency of the appeal in order to include additional presumptive diseases.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).  The additional diseases associated with exposure to herbicide agents pertain to chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.

The new provisions make clear that hypertension is not included in the term "ischemic heart disease."  Note 3 of section 3.309(e) expressly states that the term ischemic heart disease does not include hypertension.  See 75 Fed. Reg. at 53204-05 (explaining that hypertension is not part of the accepted medical definition of ischemic heart disease).

I.  Low Back Disability

The Veteran asserts that he has a low back disability as a result of military service.  Specifically, he states that he was involved in a motor vehicle accident in 1975 and sustained injuries to his low back.  The Veteran concedes that he also injured his low back in 1993, but he maintains that he already had a chronic low back condition at that time that was related to the service injury.  Thus, he contends that service connection is warranted for a low back disability.

A review of the service treatment records is negative for a reference to complaints of or treatment for low back problems.  No low back diagnosis is documented.  A separation examination was conducted in June 1976.  The Veteran denied having a history of recurrent back pain and the spine portion of the examination was normal.  

In addition, there is no express documentation of a motor vehicle accident in the service treatment or personnel records.  However, in a January 1976 statement by the Veteran with respect to a personnel matter, he refers to a motor vehicle accident that appears to have occurred in 1975.  This evidence tends to support the Veteran's assertion that a motor vehicle accident occurred during service.  Additionally, the Veteran is competent to report factual matters of which he has first hand knowledge, such as having his low back injured in a motor vehicle accident.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Given the evidence, the Board finds that the incident as likely as not occurred and an in-service injury to the low back is established.

As the Veteran was not diagnosed with a chronic low back disability during service, or for many years later, the salient question becomes whether he has a current low back disability that is related to the in-service motor vehicle accident.  

Private treatment records from as early as 1993 show that the Veteran also injured his low back at work in April 1993.  He was subsequently diagnosed with both degenerative disc and joint disease of the lumbar spine.  Notably, because there is no objective evidence that the Veteran's arthritis of the lumbar spine manifested to a compensable degree within one year of his separation from service, service connection is not warranted on a presumptive basis for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In an April 2005 letter, private physician V.S.A. noted the Veteran's reported history of a motor vehicle accident in 1975 and back injury.  Treatment since 1993 was noted, but there was no reference to a 1993 injury.  After a physical examination, Dr. V.S.A. stated that the Veteran's back injury appeared to be related to the motor vehicle accident he had in 1975.  However, Dr. V.S.A. prefaced the opinion by noting that the statement was only based on the information available to him and limited records, as well as a caveat that the statement was barring any other musculoskeletal injury or direct injury.  Because Dr. V.S.A. did not possess all of the correct medical history (e.g., the April 1993 work-related injury), the opinion has only limited evidentiary value.

In October 2009, the Veteran underwent VA examination in connection with the claim.  The examiner noted a history of in-service motor vehicle accident in 1975 and work-related injury in 1993.  A diagnosis of degenerative, discogenic/arthritic changes of the lumbar spine was provided.  Although records pertaining to the 1993 injury were in the claims file, the examiner stated that there were no such records.  As a result, he provided an opinion that the Veteran's low back disability is at least as likely as not caused by or the result of injury sustained while on active military service (including the indicated motor vehicle accident in 1975).

In a February 2010 addendum, the VA examiner re-reviewed the claims file and noted an accurate medical history, including the evidence pertaining to the 1993 injury.  Even so, the examiner stated that the evidence showed that the Veteran had degenerative changes in the low back at the time of the work-related injury; thus, the changes obviously existed prior to that injury.  It was the examiner's opinion that the development of degenerative changes in the lumbar spine at least as likely as not was caused by, a result of, or simply related to the "service-connected" injury.  

The examiner went on to state that there is a clear case for apportionment in the Veteran's case.  That is, the examiner determined that 25 percent of the subsequent residual low back disability is related to the injury from military service.  In contrast, the examiner found that 75 percent of the current residuals were related to the work-related injury of April 1993.  The examiner concluded that it was his opinion that the Veteran's current condition is at least as likely as not (50/50 probability) partially (25 percent) caused by or a result of his "service-connected" injury and that 75 percent of his current condition would be caused by or a result of his industrial injury of April 1993.

The evidence of record shows that the Veteran has a current low back disability and two prior injuries to the low back-one in service in 1975 and one after service in 1993.  The VA examiner's report and addendum indicates that the etiology of the Veteran's current low back disability is a complicated one.  However, the examiner at least partly attributed the Veteran's disability to military service.  According to the examiner, although the Veteran experienced another injury in April 1993, there was already evidence of degenerative changes in the lumbar spine.  At the least, this evidence raises a reasonable doubt as to the origin of the Veteran's low back problems.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that he has a current low back disability that is as likely as not partly attributable to his active duty service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In view of this finding, the Board concludes that service connection is warranted for a low back disability-best characterized as degenerative disc and joint disease of the lumbar spine.

II.  Hypertension

In his April 2005 claim, the Veteran stated that he has early symptoms of hypertension.  He implied that his problems may be related to exposure to herbicide agents during his military service, including Agent Orange.  The Veteran stated that he was stationed in Thailand and made various trips to Vietnam during service.

A review of the Veteran's service treatment records does not reflect treatment for or a diagnosis of hypertension or high blood pressure.  The available blood pressure readings documented during service show blood pressure of:  134/58, 136/60, and 136/62 at an entrance examination in January 1971; 114/70, 120/72, and 112/74 during an examination in July 1972; and 130/80 at a June 1976 separation examination.  Additionally, the Veteran denied having a history of high or low blood pressure at those three examinations.

The evidence from service does not suggest that the Veteran had hypertension at any point during his military service.  However, this is not unsurprising as the Veteran indicated that he only had early symptoms of hypertension in April 2005.  The sole possibility of an event, injury, or disease during service to which any current hypertension could possibly be related is if he was exposed to herbicide agents, such as Agent Orange, during service.

First, as noted previously, exposure to herbicide agents may be presumed if the Veteran had service in the Republic of Vietnam.  Although he served during the Vietnam era, his service personnel records do not show that he had actual service in Vietnam.  In June 2005, the National Personnel Records Center (NPRC) found that there is no documentation in the Veteran's personnel record to substantiate Vietnam service.  His personnel records do not show service in Vietnam or any temporary duty assignments to Vietnam.  Consequently, the Board finds that the Veteran did not have service in the Republic of Vietnam and the presumptive provisions relating to herbicide exposure for service in Vietnam are not applicable.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Although service in Vietnam is not established, the Veteran's service personnel records do document service in Thailand.  Specifically, he was stationed at the Nakhon Phanom Royal Thai Air Force Base (RTAFB).  During the pendency of the appeal, VA's Compensation & Pension Service (C&P) issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including Nakhon Phanom RTAFB.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence.  

The Veteran's MOS was "Personnel Officer."  His personnel records show that his duties pertained to personnel matters.  There is no suggestion that the Veteran served at Nakhon Phanom RTAFB as a security policeman, a security patrol dog handler, or a member of a security police squadron.  Likewise, the evidence does not show that the he otherwise served near the air base perimeter.  In light of this information and evidence, the Board finds that the Veteran's service in Thailand did not expose him to herbicide agents.  Therefore, the evidence of record does not establish that the Veteran experienced an event, injury, or disease in service to which hypertension could possibly be related.

In any case, the evidence does not show that the Veteran has or has had hypertension.  Post-service treatment records do not contain a diagnosis of hypertension.  Although there are some diastolic readings of 90 to 95 in the mid-1990's, most of his blood pressure readings have been normal.  A VA nurse practitioner noted that the Veteran had mild blood pressure elevation in June 2006, but his blood pressure was 131/77 at that time.  A diagnosis of hypertension was not made and the remainder of the treatment records do not reference high blood pressure or hypertension.  Consequently, the Board finds that the Veteran does not have the claimed disability in hypertension.

As discussed previously, the Board points out that a VA medical examination or opinion is not warranted in this case.  None of the elements of the service connection claim have been met and the threshold requirements for obtaining a VA medical examination or opinion have not been met.  See McLendon, 20 Vet. App. at 81.

In consideration of the evidence of record, the Board finds that hypertension was not manifested during the Veteran's active duty service and that he currently does not have hypertension.  In view of these findings, the Board concludes that service connection is not warranted for hypertension on a direct basis or on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

After a thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case and the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In fact, the greater weight of the evidence is against the Veteran's claim of service connection for hypertension and it must be denied. 


ORDER

Service connection for degenerative disc and joint disease of the lumbar spine is granted.

Service connection for hypertension is denied.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


